Title: From John Adams to Thomas Digges, 19 November 1780
From: Adams, John,San, Fernando Raymond
To: Digges, Thomas,Church, William Singleton


     
      Dr Sr.
      
       Novr. 19th 1780
      
     
     The Bundle by Mr. Bromfield I received, and one or two Parcells since. Yesterday I received the N. Papers and yours of the 14th.
     I wish to know, how Sir. J. Y. Mem. is considered among you. Will they declare this Republick in Rebellion, or not? Whenever my Lord H—h has charged Faction and Cabal, it has been followed Soon by outlawry, and Charges of Rebellion and War.
     Poor Arnold! Where are his Laurels?—So much for attempting to convert the Tory Ladies. I dont wonder, there is no Exultation. A poor crippled, Piece of frail Mortality, hobbling on Crutches can no longer be an active Soldier. Will he go out? If he does he will meet Riflemen, and Hunters.
     This Defection is not So shocking, as the Example of the Son of the Count of Egmont, delivering up to the Spaniards that very Brussells where the Citizens dipt their Hankerchiefs in his Fathers Blood in order to preserve the prescious Drops.
     
     It must have been a Bargain to march a Body of Men into Some Position to be Surrenderd up. As to a Body of 3000 Men, or their Officers being corrupted, I know better.
     Can you discover, whether Mr. Laurens had a Commission as Plenipo. or only to negotiate a Loan. This is a material Question.
     Mr. Searle’s desires his Respects to you.
     With great Regard yrs
     
      F.R.S.
     
    